Title: To Benjamin Franklin from Lafayette, [13 December 1783?]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


          
            
              My dear Sir
              Paris Saturday Evening [December 13, 1783?]
            
            The Inclosed is a Paper I intend to Present to the Several Ministers, with the Hope it May Give them some favourable ideas Upon the American trade— But Before I do it, I wish of Course to Have Your Approbation— Be so kind, My dear Sir, as to Read it Over, and if You think it May Answer a Good purpose, I will in My private Capacity Give it to Marechal de Castries, M. de Vergennes, and M. de Calonne— To Morrow

about ten in the Morning I Hope Having the Honour to Call upon You in My Way to Versaïlles.
            With the Highest Respect I Have the Honour to Be Your obedient Servant and Affectionate friend
            
              Lafayette
            
          
          
            for this time Excuse the Scribbling
            
              
            
          
        
         
          His excellency B. franklin Esq.
        